Title: To George Washington from Alexander Spotswood, 8 March 1779
From: Spotswood, Alexander
To: Washington, George


Dr Sr
8th March 1779
Our last Assembly resolved that Ge[nera]l Nelson be directed to purchase four geldings to be sent on as a present from the State to yr Excellency—the g[enera]l being under the Necessity of going to Congress—desired me to undertake it—I have purchased you two Exceeding fine ones—and shall Attend the petersburg races which happens on the 1st day of April next, where I shall get two more, & will bring them out with me in April—shoud you think that mares will suit as well, by informing me by Letter, I shall, I beleive, be able to Obtain such as will please you. I am [yo]ur Excellencys mt oblidged hbe St
A. Spotswood